Name: COMMISSION REGULATION (EC) No 2506/96 of 27 December 1996 amending Regulation (EC) No 1949/96 decreasing to 30 275 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade;  trade policy
 Date Published: nan

 No L 345/ 10 EN Official Journal of the European Communities 31 . 12 . 96 COMMISSION REGULATION (EC) No 2506/96 of 27 December 1996 amending Regulation (EC) No 1949/96 decreasing to 30 275 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 f), as last amended by Regulation (EC) No 21 93/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 1949/96 0, opened a standing invitation to tender for the export of 39 943 tonnes of barley held by the Finnish intervention agency; whereas , Finland informed the Commission of the intention of its intervention agency to decrease by 9 668 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened should be decreased to 30 275 tonnes; Whereas this decrease in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1949/96 must therefore be amended; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1949/96 is hereby amended as follows: 1 . Article 2 is replaced by the following: 'Article 2 1 . The invitation to tender shall cover a maximum of 30 275 tonnes of barley to be exported to all third countries . 2 . The regions in which the 30 275 tonnes of barley are stored are stated in Annex I to this Regulation .' 2 . Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1996 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24 . 5 . 1996, p. 37 . 0 OJ No L 191 , 31 . 7 . 1993 , p. 76 . 4 OJ No L 293 , 16 . 11 . 1996, p. 1 . ( 5) OJ No L 257, 10 . 10 . 1996, p . 16 . 31 . 12. 96 EN Official Journal of the European Communities No L 345/ 11 ANNEX ANNEX I (tonnes) Place of storage Quantity Helsinki 7 237 Iisalmi 5 172 Koria 11 553 Vainikkala 6 313'